Filed 10/27/21 P. v. Zuber CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C094277

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62177968)

           v.

 JASON PAUL ZUBER,

                    Defendant and Appellant.



         Appointed counsel for defendant Jason Paul Zuber has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in an
outcome more favorable to defendant and affirm the judgment.
                                               I. BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)



                                                             1
        The prosecution charged defendant with unlawfully driving or taking a vehicle
(Veh. Code, § 10851, subd. (a)—count one) and transportation of a controlled substance
for sale (Health & Saf. Code, § 11379, subd. (a)—count two). The prosecution also
alleged defendant had been previously convicted of four vehicle theft offenses under
Penal Code section 666.5.1
        Defendant pled no contest to count one and admitted the prior conviction
allegations. The parties stipulated to a factual basis for the plea, explaining defendant
had driven and taken the victim’s truck, which was worth more than $950, without
permission in March 2021. The parties agreed to dismiss count two.
        At the sentencing hearing, the trial court imposed a two-year split sentence, with
16 months to be served in custody and eight months of the sentence to be served on
mandatory supervision. The court imposed a $300 restitution fine (§ 1202.4, subd. (b))
and a corresponding $300 mandatory supervision revocation fine, suspended pending
revocation of mandatory supervision (§ 1202.45, subd. (b)). The court also imposed a
$40 court operations fee (§ 1465.8), a $30 criminal conviction assessment (Gov. Code,
§ 70373), and a $4 emergency medical air transport fee (Gov. Code, § 76000.10). The
court determined defendant did not have the ability to pay any other fines, booking, or
incarceration fees.
        Defendant filed a timely appeal with a certificate of probable cause.
                                     II. DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts of the case and
asks us to determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a supplemental brief




1   Undesignated statutory references are to the Penal Code.

                                              2
within 30 days of the date of filing of the opening brief. More than 30 days have elapsed
and we have received no such communication from defendant.
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                   III. DISPOSITION
       The judgment is affirmed.


                                                          /S/

                                                 RENNER, J.



       We concur:


       /S/

       DUARTE, Acting P. J.


       /S/

       KRAUSE, J.




                                            3